Exhibit 10.51
RELIANT RESOURCES, INC. DEFERRAL PLAN
(As Established Effective January 1, 2002)
Second Amendment
WHEREAS, Reliant Energy, Inc (formerly known as Reliant Resources, Inc. and
hereinafter the “Company”), established and maintains the Reliant Resources,
Inc. Deferral Plan, effective January 1, 2002, and as thereafter amended (the
“Plan”), for the benefit of its eligible non-union employees and non-employee
directors; and
WHEREAS, the Board of Directors of the Company has reserved the authority under
Section 7.1 of the Plan to amend the Plan; and
WHEREAS, in response to the enactment of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), effective as of January 1, 2005, the
Company in operation separated all Plan benefits earned and vested as of
December 31, 2004 (“Grandfathered Benefits”) from all Plan benefits earned or
vested after December 31, 2004 (“409A Benefits”); and
WHEREAS, at all times on and after January 1, 2005, the Grandfathered Benefits,
along with all earnings, gains and losses attributable thereto, have been (and
continue to be) subject to the terms and provisions of the Plan as in effect on
December 31, 2004, and no material modifications, within the meaning of Code
Section 409A, have been made (in form or operation) to the Plan with respect to
the Grandfathered Benefits; and
WHEREAS, the Company desires to bifurcate the Plan such that (1) the
Grandfathered Benefits, along with all earnings, gains and losses attributable
thereto, shall continue to be maintained under and paid from the Plan, which
shall be frozen and intended to be a “grandfathered” plan exempt from Code
Section 409A, and (2) the 409A Benefits, along with all earnings, gains and
losses attributable thereto, shall be maintained under and paid from a separate
plan that is intended to comply with the requirements Code Section 409A, known
as the Reliant Energy, Inc. Deferral and Restoration Plan; and
WHEREAS, in connection with the foregoing, the Company desires to rename the
Plan;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, the Company hereby amends the Plan, effective as of the dates
set forth herein, as follows:
1. Effective as of April 26, 2004, all references in the Plan to “Reliant
Energy, Inc.” are hereby deleted and replaced in lieu thereof with “CenterPoint
Energy, Inc.”
2. Effective as of April 26, 2004, all references in the Plan to “Reliant
Resources, Inc.” are hereby deleted and replaced in lieu thereof with “Reliant
Energy, Inc.” and the definition of “Company” in Article I of the Plan is hereby
amended to read as follows:
“‘Company’ means Reliant Energy, Inc., a Delaware corporation, or any successor
thereto.”
3. Effective as of April 26, 2004, the name of the Plan is hereby amended to be
the “Reliant Energy, Inc. Grandfathered Deferral Plan,” and all references in
the Plan to the “Reliant Resources, Inc. Deferral Plan” are hereby amended
accordingly, and the definition of “Plan” in Article I of the Plan is hereby
amended to read as follows:
“‘Plan’ means the Reliant Energy, Inc. Grandfathered Deferral Plan, established
effective January 1, 2002, as set forth herein, and as may hereafter be amended
from time to time.”
4. Effective as of December 31, 2004, the Plan is hereby frozen. No new
participants and no further benefits shall be accrued or earned under the Plan
after December 31, 2004, other than earnings, losses and gains attributable to
Plan benefits earned and vested as of December 31, 2004.
5. Effective as of December 31, 2004, Article II of the Plan is hereby amended
to add new Section 2.10 to read as follows:
“2.10 Frozen Plan. This Plan is a frozen plan as of December 31, 2004. This Plan
is intended to be a ‘grandfathered’ plan for purposes of Code Section 409A. All
benefits under this Plan were earned and vested as of December 31, 2004, which,
along with all earnings, gains and losses attributable thereto, are intended to
be ‘grandfathered benefits’ exempt from Code Section 409A. No new participants
and no further benefits shall be accrued or earned under the Plan after
December 31, 2004, other than earnings, losses and gains attributable to
benefits in the Plan that were earned and vested as of December 31, 2004.”

 

-2-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Reliant Energy, Inc. has caused this document to be executed
by its duly authorized officer, this 25 day of September, 2008, but effective as
of the dates specified herein.

            RELIANT ENERGY, INC.
      By:   /s/ Karen D. Taylor         Karen D. Taylor        Senior Vice
President – Human Resources   

 

-3-